Citation Nr: 1513278	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  14-20 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.  

2.  Whether the termination of entitlement to death pension as of January 1, 2012, was proper.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to January 1953.  He died in January 1996 and the appellant in this matter is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions entered in May 2012 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The initial decision terminated the appellant's entitlement to VA death pension effective from January 1, 2012; the latter decision determined that new and material evidence had not been received by VA to reopen the appellant's previously denied claim for service connection for the cause of the Veteran's death.  This appeal was certified to the Board for its review by the RO in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue relating to the propriety of the termination of the appellant's entitlement to death pension, effective from January 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was most recently denied by the Board through its decision of October 2003; following written notice to the appellant as to the action taken and her appellate rights, no timely appeal of that matter was taken to the U.S. Court of Appeals for Veterans Claims.  

2.  Following entry of that October 2003 denial, evidence was added to the record that is duplicative or cumulative of evidence previously on file, fails to relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

The October 2003 denial of service connection for the cause of the Veteran's death is final; new and material evidence has not been received by VA since entry of that decision so as to permit reopening of the previously denied claim therefor.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the appellant's claim, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation as to the compensation issue presented by this case was accomplished by way of the RO's letter, dated in January 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 6-2014 (Nov. 1, 2014); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated by the facts and circumstances in this case.  The record includes all pertinent evidence, to include service treatment records of the Veteran, and the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly her claim to reopen and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The record indicates that no VA medical opinion has been undertaken and none is warranted, nor does not the Board find that the evidence warrants obtaining a medical opinion as to any question presented.  Here, the appellant has failed to furnish new and material evidence with which to reopen her claim for service connection for the cause of the Veteran's death since entry of the Board's most recent denial in October 2003 and because that is the case, there is no basis to seek additional evidentiary development.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for the cause of the Veteran's death was denied by VA through the Board's decision of October 2003.  The basis of that denial was that the Veteran was not shown to have had disability that caused or contributed to his death, inclusive of pulmonary fibrosis or any other heart or lung disorder linked to his period of active service or any event thereof or to any applicable presumptive period.  The appellant was advised of that decision in correspondence, dated in October 2003, and the record indicates that she did not then initiate an appeal of the Board's decision, thereby rendering it final  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1100.  

Received by VA in November 2011 was the appellant's claim to reopen for service connection for the cause of the Veteran's death, and in view of that fact and the foregoing, the threshold question now presented for review is whether new and material evidence has been received by VA to reopen the appellant's previously denied claim.  This must necessarily involve a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

When the Board rendered its decision in October 2003, denying the claim for service connection for the cause of death, there was of record the Veteran's separation document from the service department and other documents, including a telegram sent to her by the service department; the Veteran's service treatment records; the certification of the appellant's marriage to the Veteran; records of VA examination and treatment; various records of treatment from private clinicians; statements from several of those clinicians and from one or more lay affiants, including queries and responses to and from Congressional sources; the Veteran's certificate of death; the transcript of an RO hearing in 1999; various statements by the appellant; and a March 2003 opinion obtained by the Board from a VA medical expert, were on file.  Following entry of the Board's decision in March 2003, the appellant furnished duplicate copies of the Veteran's service separation documents and her marriage certificate, in addition to various items of correspondence to and from Members of Congress or U.S. Senators, her reopened claim of November 2011, and assorted written statements from the appellant.  

Clearly, that evidence which is duplicative of prior evidence is not "new," to include the Veteran's service separation documents and the appellant's marriage certificate.  The information communicated by the appellant to her representatives in Washington, DC, as well as the appellant's own statements reflect her belief that a grant of service connection for the cause of the Veteran's death is warranted, while not previously before agency decision-makers, are simply cumulative of previously submitted materials and arguments.  Moreover, the evidence submitted does not relate to an unestablished fact or raise a reasonable probability of substantiating the claim advanced.  Such evidence it is noted does not contain data or opinion from a medical professional indicating that the Veteran's death was caused directly or contributed to by a disease or injury linked to his military service.  

The evidence submitted since entry of the Board's most recent final denial in October 2003 must be presumed as true, solely for purposes of determining whether new and material evidence has been presented.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That notwithstanding, new and material evidence has not been presented with which to reopen the previously denied claim of entitlement to service connection for the cause of death per 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  As a result, the claim to reopen for service connection for the cause of death must be denied.  



ORDER

New and material evidence not having been presented to reopen the claim of entitlement to service connection for the cause of death, the appeal is denied. 


REMAND

The question of the propriety of the termination of the appellant's entitlement to VA death pension is one that has been fully developed for appellate review, to include the initiation of an appeal and its perfection by the timely filing of a substantive appeal.  The record indicates that the appellant's entitlement to death pension was terminated by RO action, effective from January 1, 2012, due to excessive income.  This was communicated to the appellant by the RO's letter, dated in May 2012, following which she initiated the appeal now before the Board.  Such issue was not certified to the Board, however, inasmuch as the appellant's entitlement to VA death pension was reestablished based on a reopened claim, effective as of January 2013.  That is the substance of the RO's letter, dated in November 2014, to the appellant, but notably does not include the period from January 2012 to January 2013, which the appellate issue includes.  To that end, the issue of the propriety of the death pension termination, effective from January 1, 2012, remains at issue unless the AOJ uncovers evidence to the contrary or the appellant no longer wishes to pursue the matter.  Remand to permit the AOJ to ascertain with certainty whether the appellant was paid or eligible to receive VA death pension from January 1, 2012, to January 1, 2013, and to ascertain the appellant's wishes, is required.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ascertain with certainty whether the appellant was entitled to receive VA death pension from January 1, 2012, to January 1, 2013, and, if so, the amounts she was paid during each month of entitlement during the period in question should be fully noted in writing.  

2.  If the appellant was entitled to VA death pension during the applicable period and actually in receipt of such, no further action is necessary.  If on the other hand, the appellant was not entitled or in receipt of VA death pension during the applicable period, ascertain whether she wishes continue her appeal as to the question of the propriety of the termination of death pension, effective from January 1, 2012, and, if so, readjudicate the merits of that question and if the benefit sought on appeal is not granted to the appellant's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


